Citation Nr: 1535650	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Children



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to December 1970.  The Veteran died on January [redacted], 2015, and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Appellant's representative requested that the record be held open for 60 days following the hearing.  No additional evidence was submitted during the 60-day period.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death on the basis that the evidence did not support a link between the fatal disease process and the Veteran's service, to include exposure to herbicides during the Vietnam War.  The Appellant did not timely appeal this decision, nor did she submit new and material evidence within the one-year period.

2.  Evidence received since the August 2005 rating decision is cumulative.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the August 2005 rating decision is not new and material and the claim of service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the duty to notify was satisfied by July 2010 and August 2010 letters sent to the Appellant that complied with the statutory notice requirements.  Therein, the RO notified the Appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letters also notified the Appellant of the criteria for reopening previously denied claims, the criteria for establishing service connection for the cause of the Veteran's death, and information concerning why the claim was previously denied.  The claim to reopen on appeal was last adjudicated in January 2012, following which the Appellant was notified with a letter and a copy of the Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  The Appellant has not identified any other outstanding records that are pertinent to the issues herein decided.  Because the Board finds that new and material evidence has not been presented, an additional VA medical opinion is not warranted.

During the April 2015 Travel Board hearing, the undersigned VLJ identified potential evidentiary defects and asked questions indicating that it was incumbent upon the Appellant to submit any potentially relevant evidence in her possession in support of her claim.  The Appellant was informed that the record would be held open for 60 days following the hearing, in order to enable the submission of additional evidence.  This action supplemented VA's compliance with the VCAA and complies with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO denied the Appellant's claim of service connection for the cause of the Veteran's death in an August 2005 rating decision.  The Appellant was notified of this denial in October 2005 and did not appeal the decision.  The August 2005 rating decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the August 2005 rating decision, the evidence of record included post-service VA and private medical records indicating that, prior to his death in January 2005, the Veteran was being treated for residual symptoms of renal cell carcinoma (including metastatic lung cancer), cerebrovascular disease, diabetes, hypertension, and depression, among other disorders.  Also of record was the Veteran's death certificate, which listed the causes of death as respiratory arrest, renal cell carcinoma, and metastatic carcinoma of the lung, with renal cell carcinoma having the longest interval (marked as "years") between onset and death.  The RO denied service connection on the basis that there was no evidence demonstrating that the Veteran's service-connected disabilities-bilateral hearing loss, right inguinal hernioplasty, appendectomy scar, and diabetes mellitus type II-contributed to his death.  The decision conceded that the Veteran was exposed to herbicides, including Agent Orange, while serving in Vietnam; however, there was no basis in the record to find that the Veteran's cancer developed to a compensable degree within one year from exposure, or was otherwise linked to herbicide exposure.  In other words, the RO determined that the evidence of record did not support a link between the fatal disease process and the Veteran's service.

Relevant evidence received since the August 2005 rating decision includes statements submitted by the Appellant arguing that the Veteran's lung cancer was due to exposure to Agent Orange and that, therefore, the cause of his death should be linked to his service.  She also noted, in her substantive appeal, that the August 2005 rating decision incorrectly noted that the death certificate listed a duration of 4 years for the Veteran's renal cell carcinoma, when it actually stated "years."  In addition, she questioned how the Veteran could have been service-connected for diabetes mellitus type II based on the presumption for chronic diseases due to Agent Orange exposure, but not for his renal cell carcinoma or metastatic lung cancer.  During the April 2015 Travel Board hearing, the Appellant's representative indicated an intention to submit a medical nexus opinion.  However, since the hearing, the Appellant has not submitted any additional relevant lay or medical evidence.

In this case, the application to reopen the previously denied claim for service connection for the cause of the Veteran's death must be denied, because the evidence submitted after the August 2005 rating decision is cumulative evidence.  See Anglin, 203 F.3d at 1347 (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  The newly submitted evidence includes the Appellant's statements in which she essentially expresses disagreement with the RO's previous adjudications of this matter, as well as additional copies of the Veteran's death certificate.  No additional pertinent medical evidence has been added to the record.  In sum, the Board finds that there has been no probative evidence submitted after August 2005 which proves any previously unestablished fact.  The theories advanced by the Appellant-namely, that the Veteran's lung cancer was related to herbicide exposure-were already considered by the RO in the previous rating decision, which essentially found that the evidence did not support a link between the fatal disease process and the Veteran's service.  Moreover, while the Appellant's contention that there is a typographical error in the August 2005 rating decision with regard to the Veteran's death certificate is true, this does not relate to a previously unestablished fact, as it has no bearing on whether a disability incurred in or aggravated by service caused or contributed substantially or materially to the Veteran's death.  Thus, none of the evidence received by VA since the August 2005 rating decision is new and material for purposes of this application to reopen.

The Board finds that, to the extent the newly submitted evidence confirms that the causes of the Veteran's death were respiratory arrest, renal cell carcinoma, and metastatic lung cancer, this evidence is cumulative.  The fact that these diseases were listed as the causes of death had been established previously.  Moreover, the Board cannot reopen the claim based on the Appellant's speculative contention that the Veteran's lung cancer was linked to Agent Orange exposure, as her arguments on this matter were already substantially addressed in the August 2005 rating decision.  Similarly, the testimony and lay statements are cumulative of the prior claim.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.



ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


